02-09-293-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00293-CR 
 
 



William York


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM Criminal District Court No. 4
OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
A
jury convicted Appellant William York of theft of property under $1,500 after
having been previously convicted of theft two or more times.  See Tex.
Penal Code Ann. § 31.03(e)(4)(D) (Vernon 2003).  The jury assessed his punishment at one year
and 364 days’ confinement, and the trial court sentenced him accordingly.
          York’s court-appointed appellate
counsel has filed a motion to withdraw as counsel and a brief in support of
that motion.  Counsel’s brief and motion
meet the requirements of Anders v. California[2] by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds for relief.  This
court afforded York the opportunity to file a brief on his own behalf, and he
has filed one.  The State has also filed
a brief.
As
the reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex.
App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw. 
See Penson
v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We
have carefully reviewed the record, counsel’s brief, York’s pro se brief, and
the State’s brief.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support an appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s motion to
withdraw and affirm the trial court’s judgment.
 
PER CURIAM


PANEL:  WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 6, 2011




          [1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct. 1396 (1967).